Case 1:Rirpy-00appteCe PBRFUMeY BG pSHpaNBL/25/21 Pagelot4 fy 2

Pace 4+

« |, ANTONIO SHROPSHIRE AFFIRM UNDER OATH AND PENALTY OF PERJURY THAT THE

FOLLOWING IS TRUE TO THE BEST OF MY KNOWLEDGE AND BELIEF:

ON JANUARY 29, 2017 | REQUESTED A COPY OF THE DOCKET SO} COULD GET FAMILIAR WITH
MY CASE (ECF 117). FROM THE DAY | WAS ARRESTED, | TOOK MY LIBERTY AND
CONSTITUTIONAL RIGHTS SERIOUSLY. 1 BEGAN TO LEARN ABOUT FEDERAL LAW AND WHAT
MY CONSTITUTIONAL RIGHTS WERE FROM THE LAW COMPUTER AT "CHESAPEAKE
DETENTION FACILITY" (C.D.F}. IN MAY OF 2017. | BECAME SUSPICIOUS OF MY CASE AND
PERPLEXED AT THE FACT OF MY SECOND "ATTORNEY JOSEPH MURTHA" BEING MADE TO
BELIEVE MY CASE WAS "AN OPEN AND SHUT CASE" AS "MURTHA” PUT IT TO ME. "MURTHA"
EXPLAINED TO ME THAT HE COULD SEE 1 WAS SINCERE A80UT MY CASE AND THE ONLY
REASON WHY HE TOOK THE CASE WAS BECAUSE HE WAS TOLD "IT WOULD SOON BE
RESOLVED" AS HE STATES IN HIS MOTION TO WITHDRAW (ECF 152). "MURTHA" WOULDN'T SAY
WHO MISLED HIM, BUT IT BECAME CLEAR THAT MY LIBERTIES WERE NOT BEING TAKEN
SERIOUSLY. GOING FORWARD, THAT EXPERIENCE MADE IT DIFFICULT FOR ME TO TRUST ANY
LEGAL COUNSEL. THEREFORE, j DILIGENTLY STUDIED AND INVESTIGATED MY CASE SO |
COULD ASK THE COURT TO REPRESENT MYSELF. DURING THE VERY FIRST MEETING i HAD
WITH MY THIRD ATTORNEY “CHRISTOPHER DAVIS", THINGS BECAME CONFRONTATIONAL. IN
MY OBSERVATION, HE DIDN'T LIKE THAT | KNEW SO MUCH ABOUT MY CASE, THE LAW ITSELF,
AND THAT I DION'T WANT TO COOPERATE WITH THE GOVERNMENT. | ASKED "DAVIS" TO FILE
MOTIONS, BUT ALL HE WANTED TO TALK ABOUT WAS ME GOING TO PRISON IF | DIDN'T
COOPERATE WITH THE GOVERNMENT. | HAD TO ARGUE WITH "DAVIS" ABOUT EVERYTHING,
DURING THE MOTION HEARING ON MAY 23, 2017 (ECF 176} IF IT WASN'T FOR ME NOTICING THE
LIE "FORMER BALTIMORE CITY POLICE DETECTIVE ROBERT HANKARD" TOLD THE JUDGE IN
HIS AFFIDAVIT, THE GOVERNMENT WOULDN'T HAVE AGREED NOT TO USE THE EVIDENCE. |
HAD TO ARGUE WITH "DAVIS" TO SPECK UP AT THE MOTION HEARING. | HAD TO ALSO ARGUE
WITH "DAVIS" TO FILE A MOTION FOR ANOTHER DETENTION HEARING. | PREPARED A LETTER
FOR "DAVIS" TO ATTACH TO THE MOTION, BUT "DAVIS" REMOVED THE FIRST PAGE. IF YOU
SEE (ECF 181-1) IN THE LEFT-HAND CORNER, THE PAGE NUMBER STARTS OFF AT 2, INSTEAD
Case 1:21-cv-00202-CCB Document 1-3 Filed 01/25/21 Page 2 of 4 & 3
Pa!

OF 1. THE LETTER WAS ABOUT THE FACT | NEEDED TO BE HOME TO PREPARE FOR TRIAL AND
WHAT OCCURRED WITH “MURTHA”. "DAVIS" TAKING THAT FIRST PAGE MADE ME FEEL LIKE
"DAVIS" WAS AGAINST ME. AFTER THE DETENTION HEARING JUNE 27, 2017 (ECF 185) "DAVIS"
WANTED TO MEET WITH ME AND EXPLAINED THE GOVERNMENT WANTED ME TO COOPERATE.
| DIDN'T REPLY BUT STATED "DAVID MCDOUGALL" RECKLESSLY MISLED THE JUDGE AND |
WANTED HIM TO ASK FOR A FRANKS HEARING. "DAVIS" BECAME IRATE AND BEGAN YELLING
THAT i WAS GOING TC PRISON FOR 30 YEARS IF | DIDN'T COOPERATE. | ASKED HIM WAS HE
GOING TC FILE THE MOTION, HE GOT UP AND SAID WHEN IM READY TO COOPERATE, CALL
HIM AND STORMED OUT THE ROOM. DAYS LATER I GOT LEGAL MAIL DATED JULY 3, 2017 FROM
"DAVIS" WHICH LOOKED LIKE SOME KIND OF PLEA OFFER, BUT DIDN'T LOOK LIKE ANY PLEA
OFFER | SEEN FROM OTHER GUYS AT C.D.F. 1 DIDN'T UNDERSTAND WHAT "DAVIS" SENT ME,
SO | REACHED OUT TO “DAVIS” TWICE TO GET MORE INFORMATION ABOUT WHAT IT IS HE
SENTME. | NEVER HEARD BACK FROM “DAVIS" S01 WROTE THE COURT ASKING FOR A NEW
ATTORNEY (ECF 188), BECAUSE | DIDN'T KNOW WHY "DAVIS" DIDN'T COME SEE ME TO EXPLAIN
WHAT IT WAS HE SEND ME. AT THE JUNE 19, 2017 INQUIRY HEARING (ECF 194) 1] EXPLAINED TO
“JUDGE A. DAVID COPPERTHITE" THAT "DAVIS" 1S NOT EXPLAINING TO ME ALL MY OPTIONS
AND HE DIDN'T TELL ME | COULD PLEAD GUILTY WITHOUT A PLEA AGREEMENT AND HAVE MY
APPEAL RIGHTS. HAD "DAVIS" EXPLAINED TO ME THE ELEMENTS OF THE PLEA, AND THAT THE
PLEA WAS FOR TEN YEARS AND NOT THE MIS-CALCULATED GUIDELINES (THAT DAVIS
MISLEAD ME TO BELIEVE WERE CORRECT) | WOULD HAVE TAKEN THE TEN YEAR DEAL. ON
JULY 31, 2017, THE COURT RECEIVED THE MOTION FOR THE QUANTITY HEARING | FILED (ECF

204).

ON OCTOBER 8, 2017 "ATTORNEY ALFRED GUILLAUME” & "PARALEGAL JUDY KAHAN” CAME TO
VISIT ME SO | COULD REVIEW THE JENCKS MATERIAL (AND THE GOVERNMENTS EXHIBIT LIST
(THAT WAS GIVEN ON OCTOBER 8TH). | TOOK NOTES AS | ALWAYS DO AND ASKED
QUESTIONS. | THEN WAS GIVEN A "SUMMARY" OF WHAT | BELIEVED WAS THE JENCKS
MATERIAL WHICH INCLUDED THE NAMES, DATES OF BIRTHS OF WITNESSES AND WHAT WAS

SAID ABOUT ME. | TOLD “GUILLAUME” THAT I WAS PREPARING SOME MATERIALS SO WE CAN
Case 1:21-cv-00202-CCB Document 1-3 Filed 01/25/21 Page 3 of 4

BE ON ONE ACCORD AND THAT | PLANNED ON TESTIFYING. | THEN ASKED WHEN IS THE NEXT
TIME HE WOULD BE COMING BACK, "GUILLAUME" SAID HE WAS COMING BACK ON OCTOBER
15TH SO WE COULD PREPARE FOR TRIAL. DURING LOCKDOWN/COUNT TIME OF THE SAME
DAY (OCTOBER 8TH)! REVIEWED THE "SUMMARY" AND NOTES I TOOK DURING THE MEETING
WITH “GUILLAUME”. AFTER LOCKDOWN | CALLED MY GIRLFRIEND "KELLY SCOTT" WHO'S BEEN
HELPING ME WITH MY DEFENSE AND EXPLAINED TO HER WHO WAS GOING TO TESTIFY. |
GAVE "SCOTT" THE WITNESSES NAMES AND DATE OF BIRTHS AND ASKED HER TO LOOK THEM
UP ON "MARYLAND CASE SEARCH" TO SEE IF ANYONE HAD ANY PENDING CASES OR ANY
CONVICTIONS (SEE JAIL CALL). | NEVER ASKED "SCOTT" TO SEEK ANYONE'S ADDRESS, NOR
DID | GIVE "SCOTT" ANYONE’S ADDRESS. | THEN EXPLAINED THAT | DID NOT FULLY TRUST MY
LAWYER AND I HAD TO ASSUME HE WASN'T FULLY FULFILLING HIS DUTIES AS MY COUNSEL.
(SEE JAIL CALL), SINCE MY CONVICTION, | HAD BEEN STUDYING CASE LAW, FEDERAL RULES
OF EVIDENCE AND CRIMINAL DEFENSE TECHNIQUES WHICH CAN BE FOUND ON THE LAW
COMPUTER IN THE LAW ROOM AT C.D.F. | COLLECTED RAW MATERIALS FROM MY
INVESTIGATION ABOUT MY CASE AND COULDN'T START PREPARING MY DEFENSE UNITL |
REVIEWED ALL THE EVIDENCE. | LEARNED THAT THE JENCKS WAS THE LAST PIECE OF
EVIDENCE, SO| BEGAN PREPARING MY DEFENSE. | KNEW IHAD 7 DAYS UNTIL THE NEXT
MEETING WITH "GUILLAUME" WHO WAS SAID TO RETURN ON THE 15TH TO PREPARE FOR
TRIAL. THE NOTES | TOOK WHILE REVIEWING DISCOVERY AND INVESTIGATING FOR THE MOST
PART WERENT DISCUSSED DURING PRIOR MEETINGS WITH "GUILLAUME". WHAT | DID LEARN
ABOUT THE CASE FROM OUTSIDE PARTIES, AND MY OWN INVESTIGATION | DOCUMENTED. IN
ORDER NOT TO MiSS ANY PERTINENT INFORMATION, | DID IN FACT REVIEW EVERY PAGE OF
THE DISCOVERY AT LEASE ONCE AND TOOK SEVERAL NOTES. THERE WAS ABSOLUTELY
NOTHING | HAD NO KNOWLEDGE OF IN REFERENCE TO MY CASE. PER MY PREVIOUS
EXPERIENCE WITH "MURTHA" AND "DAVIS" | FELT | PERSONALLY HAD TO PREPARE FOR TRIAL.
| NEVER EXPLAINED WHAT | KNEW ABOUT THE CASE TO "GUILLAUME" BECAUSE | WANTED TO
SEE IF HE WAS REVIEWING DISCOVERY AND IF [| COULD TRUST HIM. AS TIME GOT CLOSE TO
THE TRIAL DATE, MY PLAN WAS TO PREPARE A DEFENSE AND WHEN THE 15TH CAME, | WAS

Et 3
PACE 3
Case 1:21-cv-00202-CCB Document 1-3 Filed 01/25/21 Page 4 of 4 Zt3

pabie Y

GOING TO EXPLAIN EVERYTHING TO "GUILLAUME". ON OCTOBER 13, 2017 AROUND 5-7 AM "LT.
HARCUM" CAME TO MY CELL AND SEIZED EVERY PIECE OF PAPER THERE. ! HAD WELL OVER
200 PAGES AND A COMPOSITION NOTEBOOK THAT | USED TO WRITE (1) THINGS 1 LEARNED
FROM THE LAW COMPUTER (2) A LIST OF WITNESSES THAT WERE WILLING TO TESTIFY ON MY
BEHALF AND (3) EVERYTHING | WAS GOING TO TESTIFY ABOUT. | HAD WRITING PADS THAT |
USED TO TAKE NOTES DURING MEETINGS WITH COUNSEL, MAIL FROM FAMILY, CASE LAW
THAT WAS SENT TO ME BECAUSE THE LAW ROOM HAD NO PRINTER, LETTERS FROM
COUNSELS, THE JENCKS SUMMARY, AND A HALF FINISHED TRIAL DEFENSE. IN THE FOUR
DAYS SINCE THE OCTOBER 8TH MEETING WITH "GUILLAUME" | WAS ABLE TO REVIEW ALL MY
RAW MATERIALS, (INCLUDING INVESTIGATIVE NOTES) AND PREPARED IMPEACHMENT
QUESTIONS, PLACES | WAS DURING ALLEGED DRUG TRANSACTIONS AND DATES 1 WAS OUT
OF TOWN OR IN THE HOSPITAL. MY MATERIALS WERE OF UTMOST IMPORTANCE BECAUSE IT
CONTAINED OUTSIDE FACTUAL KNOWLEDGE OF THE CASE THAT | WASN'T ABLE TO SEEK
BECAUSE OF MY DETENTION, | EXPLAINED TO "LT. HARCUM" THAT | HAD TRIAL IN 3 DAYS AND i
NEEDED MY DOCUMENTS BACK. WHEN OCTOBER 15TH CAME "GUILLAUME" AND "KAHAN" °
CAME TO SEE ME AND INSTEAD OF GOING OVER WHAT MY DEFENSE WAS GOING TO BE,
“GUILLAUME” AND "KAHAN" BOTH BECAME BELLIGERENT WITH ME AND WE ALL ARGUED WITH
EACH OTHER ABOUT WHAT | SAID TO "SCOTT" ON THE OCTOBER 8TH JAIL CALL. | EXPLAINED
TO "GUILLAUME" (1) | SAID NOTHING WRONG ON THAT JAIL CALL (2) THAT | NEEDED MY
THINGS FOR TRIAL AND (3) THAT | BEEN DOING THE THINGS HE'S BEING PAID TO DO AND |
LEFT. | WAS TOLD BY "HARCUM" THAT MY DOCUMENTS WERE TURNED OVER TO THE U.S
MARSHAL'S SERVICE, ON OCTOBER 20TH | FILED AN INMATE COMPLAINT WITH C.D.F AND
SOMETIME AFTER NOVEMBER 20TH I GOT A REPLY FROM "LT. PETTUS". BETWEEN JANUARY-
FEBRUARY OF 2018 "OFFICER MS. T KEARNEY" CAME TO MY UNIT AND GAVE ME A BAG THAT
HAD THE MISSING DOCUMENTS IN IT. WHEN | ASKED "KEARNEY" WHO GAVE YOU THIS, SHE

SAID "OFFICER P. KAMATU”. 1 ASKED "KAMATU WHO GAVE YOU THIS, HE SAID "INTELLIGENCE

LT. RIZER.

THE ABOVE STATEMENTS ARE MADE UNDER THE PENALTY OF PERJURY PURSUANT TO 28

(ie Saag

U.S.C 1746 ON THIS 12TH DAY OF SEPTEMBER 2020.
